IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41606

STATE OF IDAHO,                                   )      2014 Unpublished Opinion No. 729
                                                  )
       Plaintiff-Respondent,                      )      Filed: September 18, 2014
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
TOMMY MATTHEW LACASSE,                            )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Tommy Matthew Lacasse pled guilty to felony driving under the influence. Idaho Code
§§ 18-8004, 18-8005(6). The district court sentenced Lacasse to a unified term of ten years with
three and one-half years determinate. Lacasse filed an Idaho Criminal Rule 35 motion, which
the district court denied. Lacasse appeals asserting that the district court abused its discretion by
denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                                 1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Lacasse’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Lacasse’s
Rule 35 motion is affirmed.




                                              2